DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



Claim 1 is rejected under 35 U.S.C. § 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,017,031.  This is a double patenting rejection.

Claim 1 of the instant application is identical to that of claim 1 of U.S. Patent No. 11,017031 (i.e., the parent of the instant application).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 


US Patent Application Publications
Cosic 	 				2018/0210899
A universal data management interface (UDMI) system includes a processing system generates a visual interface through which a user can access, manage, and manipulate data on plural different types of remote databases. The UDMI connects to multiple standard database management systems and to allow multiple users to access, manage, and manipulate data within each of the multiple standard database management systems. The UDMI also allows multiple virtual databases that reside in a single database to be available as a network service. (Abstract)


Martin, Jr. 	 				2014/0372171
A method comprising the steps of: obtaining raw data from a plurality of different data sources; analyzing the raw data to identify one or more data structures of the raw data and to tag data identifying at least one of the plurality of different data sources; generating a plurality of Universal Data Model (UDM) constructs, each UDM being based at least in part on the one or more data structures of the raw data and each UDM excluding the source-identifying data; redacting the source-identifying data from the raw data to generate anonymous raw data; and generating anonymous UDM transformed data by integrating the anonymous raw data by extracting, transforming, and loading the anonymous raw data such that the anonymous raw data conforms to the UDM construct. (Abstract)




Oberbreckling 	 				2020/0242111
Techniques for analyzing data from multiple different data sources to determine a relationship between the data (also referred to herein a “data relationship discovery”). The relationships between any two compared datasets may be used to determine one or more recommendations for merging (e.g., joining), or “blending,” the data sets together. Relationship discovery may include determining a relationship between a subset of data, such as a relationship between a pair of columns, or column pair, each column in a different dataset of the datasets that are compared. Given two datasets to process for relationship discovery, relationship discovery may identify and recommends a ranked subset of column pairs between two compared datasets. The ranked column pairs identified as a relationship may be useful for blending the datasets with respect to those column pairs. (Abstract)


He 	 				2018/0181630
Processes that transform data originating in one or more of a plurality of different data sources are identified. Then, for each of the identified one or more processes, a relationship table is created, the relationship table listing objects input to the process, objects output from the process, and one or more mappings defining transformations performed on the objects input to the process to produce the objects output from the process. Dependencies are created between relationship tables by linking at least an instance of a first object input to a process in a first relationship table with at least an instance of the first object output from a process in a second relationship table. Lineage of an object in the computer system is traced by accessing one or more of the relationship tables and the dependencies. (Abstract)








US Patents
Ghafourifar					10,394,966
Methods for performing multi-format, multi-protocol personalized searching in a manner that is most beneficial for the individual user. Personalized searching can be achieved by obtaining a plurality of data objects for a first user. The data objects can exist in a wide variety of formats and can be received via a number of protocols. One or more message objects can be created for each of the data objects, according to a standardized format and stored. The universal message objects can be indexed in a manner that is personal to the user, and in accordance with one or more parameters that can be updated on an ongoing or periodic basis, in accordance with the actions of the user, or any combination thereof. (Abstract)










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



November 29, 2022